J-S11011-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                  IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                            Appellee

                       v.

BRANDON SPAULDING,

                            Appellant               No. 622 WDA 2016


             Appeal from the PCRA Orders of February 29, 2016
      and March 1, 2016 In the Court of Common Pleas of Mercer County
            Criminal Division at No(s): CP-43-CR-0000834-2011
                       and CP-43-CR-0000835-2011


BEFORE: OLSON and RANSOM, JJ., and STEVENS, P.J.E.*

MEMORANDUM BY OLSON, J.:                            FILED APRIL 18, 2017

        Appellant, Brandon Spaulding, appeals from the orders entered on

February 29, 2016 and March 1, 2016, dismissing identical petitions

pursuant to the Post Conviction Relief Act1 (PCRA) that were decided before

two different judges in Mercer County at docket numbers 834 of 2011

(docket # 834) and 835 of 2011 (docket # 835), respectively. Appointed

PCRA counsel, who represented Appellant in both PCRA matters, filed with

this Court a petition to withdraw from further representation and a no-merit

letter pursuant to Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988) and

Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).


____________________________________________


1
    42 Pa.C.S.A. §§ 9541-9546.



*Former Justice specially assigned to the Superior Court.
J-S11011-17



Upon review, we grant counsel’s petition to withdraw and affirm the

dismissal of Appellant’s PCRA petitions.

      We briefly summarize the facts and procedural history of this case as

follows.   At docket # 834, Appellant pled guilty to one count of indecent

assault, 18 Pa.C.S.A. § 3126(a)(7). On November 2, 2012, Judge Robert G.

Yeatts sentenced Appellant to 30 to 94 months of incarceration.             In a

memorandum decision filed on August 2, 2013, this Court denied Appellant

permission to appeal the discretionary aspects of sentencing.               See

Commonwealth        v.   Spaulding,   83 A.3d 1056   (Pa.   Super.   2013)

(unpublished memorandum). Appellant did not appeal that determination.

      At docket # 835, Appellant pled guilty to one count of aggravated

indecent assault, 18 Pa.C.S.A. § 3125(a)(7).        On June 28, 2013, President

Judge Thomas R. Dobson sentenced Appellant to three-and-one-half to

seven years of imprisonment, consecutive to any sentence Appellant had

already received. Appellant did not appeal that decision.

      On January 11, 2016, Appellant filed a single pro se PCRA petition

captioned with both docket numbers.         Appellant alleged that trial counsel

who represented Appellant in both criminal matters, Stephen Gerard

Delpero, Esquire, provided ineffective assistance of counsel for advising

Appellant that the sentence entered at docket # 835 would be imposed

concurrently to the sentence imposed at docket # 834.        Jarrett K. Whalen,




                                      -2-
J-S11011-17



Esquire was appointed to represent Appellant on his PCRA petitions at both

docket numbers.2        At docket # 835, President Judge Dobson dismissed

Appellant’s PCRA petition as untimely by order entered on February 29,

2016. At docket # 834, Judge Yeatts dismissed Appellant’s PCRA petition as

untimely by order entered on March 1, 2016. This single appeal resulted.3

       Initially, we must address the fact that Appellant filed a single appeal

from two orders entered by different judges at different docket numbers.

This Court recently determined:

         “Where [ ] one or more orders resolves issues arising on
         more than one docket or relating to more than one
         judgment, separate notices of appeal must be filed.” Note to
         Pa.R.A.P. 341, citing Commonwealth v. C.M.K., 932 A.2d
111, 113 n.3 (Pa. Super. 2007). In C.M.K., this Court
         quashed a single appeal from two judgments of sentence
         imposed on codefendants who were convicted and
         sentenced individually on different charges. C.M.K., 932
A.2d at 112. We noted that the filing of the joint appeal in
         that instance was unworkable because the appeals required
         individualized arguments, separate appellate analyses of the
____________________________________________


2
    We note that the PCRA court judges were the same trial court judges.
3
   Although still represented by counsel, Appellant filed a timely single pro se
notice of appeal to both orders using both docket # 834 and docket # 835 in
the caption. “Because a notice of appeal protects a constitutional right, […]
this Court is required to docket a pro se notice of appeal despite being
represented by counsel[.]” Commonwealth v. Williams, 151 A.3d 621,
624 (Pa. Super. 2016). Each PCRA judge ordered Appellant to file a concise
statement of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).
Appellant complied timely at each docket number. At docket # 834, the
PCRA court issued an opinion pursuant to Pa.R.A.P. 1925(a) on June 17,
2016. At docket # 835, the PCRA court issued a Rule 1925(a) opinion on
June 1, 2016.




                                           -3-
J-S11011-17


         evidence, and distinct     examination       of    the   different
         sentences imposed. Id.

                            *        *            *

         While our Supreme Court recognized that the practice of
         appealing multiple orders in a single appeal is discouraged
         under Pa.R.A.P. 512 (joint appeals), it previously
         determined that “appellate courts have not generally
         quashed [such] appeals, provided that the issues involved
         are nearly identical, no objection to the appeal has been
         raised, and the period for appeal has expired.” K.H. v. J.R.,
         826 A.2d 863, 870 (Pa. 2003) (citation omitted).

In the Interest of: P.S., 2017 WL 1034459 (Pa. Super. 2017) (footnote

omitted).

       We are convinced that the approach referred to in K.H. is best suited

to the circumstances before us. Here, Appellant presents closely interrelated

issues concerning trial counsel’s alleged ineffectiveness in representing

Appellant at sentencing in both cases.     He filed identical PCRA petitions at

both docket # 834 and docket # 835. The Commonwealth has not objected

to the procedural misstep of filing a single notice of appeal and the period to

appeal the denial of Appellant’s PCRA petitions has expired.            Hence, we

decline to quash either appeal because Appellant filed a single appeal from

the two orders at issue.

       Next, before we proceed to review the merits of Appellant's claims, we

must    determine   whether     counsel   has   satisfied     certain   procedural

requirements to withdraw representation:

         Counsel petitioning to withdraw from PCRA representation
         must proceed ... under Turner, supra and Finley, supra
         and ... must review the case zealously. Turner/Finley

                                     -4-
J-S11011-17


        counsel must then submit a “no-merit” letter to the trial
        court, or brief on appeal to this Court, detailing the nature
        and extent of counsel's diligent review of the case, listing
        the issues which petitioner wants to have reviewed,
        explaining why and how those issues lack merit, and
        requesting permission to withdraw.

        Counsel must also send to the petitioner: (1) a copy of the
        “no merit” letter/brief; (2) a copy of counsel's petition to
        withdraw; and (3) a statement advising petitioner of the
        right to proceed pro se or by new counsel.

     Where counsel submits a petition and no-merit letter that ...
     satisfy the technical demands of Turner/Finley, the court—
     trial court or this Court—must then conduct its own review
     of the merits of the case. If the court agrees with counsel
     that the claims are without merit, the court will permit
     counsel to withdraw and deny relief.
Commonwealth v. Walters, 135 A.3d 589, 591 (Pa. Super. 2016) (citation

omitted).

     After reviewing the record and counsel’s petition to withdraw, we

conclude that PCRA counsel has complied with the requirements of

Turner/Finley. PCRA counsel detailed his review, listed the issue presented

in the PCRA petitions, and explained why the claim was frivolous in light of

its untimeliness.   Moreover, PCRA counsel indicated that after his own

independent review of the record, he could not identify any meritorious

issues that he could raise on Appellant's behalf to plead and prove that one

of the PCRA timeliness exceptions applied. Counsel also attached proof that

he sent Appellant the petition to withdraw along with the no-merit letter and

instructed him that he had the right to retain counsel or proceed pro se. As

counsel complied with the Turner/Finley requirements to withdraw his


                                    -5-
J-S11011-17


representation, we must now determine whether the PCRA courts correctly

dismissed Appellant's PCRA petitions as untimely.

     We have previously determined:

         It is well-established that the PCRA's timeliness
         requirements are jurisdictional in nature and must be
         strictly construed; courts may not address the merits of the
         issues raised in a petition if it is not timely filed. Generally,
         a PCRA petition must be filed within one year of the date
         the judgment of sentence becomes final unless the
         petitioner meets his burden to plead and prove one of the
         exceptions enumerated in 42 Pa.C.S.A. § 9545(b)(1)(i)-(iii),
         which include: (1) the petitioner's inability to raise a claim
         as a result of governmental interference; (2) the discovery
         of previously unknown facts or evidence that would have
         supported a claim; or (3) a newly-recognized constitutional
         right. However, the PCRA limits the reach of the exceptions
         by providing that a petition invoking any of the exceptions
         must be filed within 60 days of the date the claim first could
         have been presented.

Walters, 135 A.3d at 591–592 (internal citations and quotations omitted).

     Here, Appellant’s current ineffective assistance of counsel claim could

not have arisen until the trial court sentenced Appellant at docket # 835,

because that was when Appellant would have first realized he was not

sentenced concurrently to docket # 834, as he was allegedly promised.

Thus, we look at the finality of Appellant’s judgment of sentence at docket

# 835.      As previously discussed, President Judge Thomas R. Dobson

imposed sentence at docket # 835 on June 28, 2013. Because Appellant did

not appeal that determination, his judgment of sentence became final 30

days later when the time for taking an appeal with this Court expired. See

42 Pa.C.S.A. § 9545(b)(3) (A judgment is deemed final “at the conclusion of



                                       -6-
J-S11011-17



direct review, including discretionary review in the Supreme Court of the

United States and the Supreme Court of Pennsylvania, or at the expiration of

time for seeking review.”); see also Pa.R.A.P. 903(a) (“the notice of appeal

[] shall be filed within 30 days after the entry of the order from which the

appeal is taken.”). Thus, Appellant’s judgment of sentence became final on

Monday, July 29, 2013.4 See 1 Pa.C.S.A. § 1908 (“Whenever the last day of

[a statutory] period shall fall on [] Sunday, [it] shall be omitted from the

computation.”). Thus, Appellant’s PCRA petitions filed on January 11, 2016

were patently untimely.           None of the abovementioned exceptions are

applicable.     Instead, Appellant claims ineffective assistance of counsel.

However, this Court has stated previously that a claim for ineffective

assistance of counsel does not save an otherwise untimely petition for

review on the merits. Commonwealth v. Ward-Green, 141 A.3d 527, 535

(Pa. Super. 2016). As such, the PCRA courts lacked jurisdiction to entertain

Appellant’s sentencing claim and such a challenge is devoid of merit.

Additionally, we have conducted an independent review of the entire record
____________________________________________


4
    Likewise, Appellant’s PCRA petition filed at docket # 834 was also filed
outside the PCRA’s one-year jurisdictional time-bar. In that matter, this
Court denied Appellant permission to appeal the discretionary aspects of
sentencing on August 2, 2013. Appellant had 30 days to appeal our decision
to the Pennsylvania Supreme Court, but did not. See Pa.R.A.P. 1113(a) (“a
petition for allowance of appeal shall be filed with the Prothonotary of the
Supreme Court within 30 days after the entry of the order of the Superior
Court [] sought to be reviewed”). Thus, Appellant’s judgment of sentence at
docket # 834 became final on September 2, 2013.             Appellant’s PCRA
petition filed on January 11, 2016 was also patently untimely.



                                           -7-
J-S11011-17



as required by Turner/Finley and have not discerned any other potentially

meritorious issues.

     Orders affirmed. Petition to withdraw granted.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/18/2017




                                  -8-